Citation Nr: 1456267	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified at a Board hearing at the RO in Lincoln.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.


FINDINGS OF FACT

1.  The Veteran does not have hearing impairment in the right ear as defined by VA. 

2.  Left ear hearing loss did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to military service.

3.  The Veteran has tinnitus; however, the evidence of record does not demonstrate a nexus between the tinnitus and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ear hearing loss for VA compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2014).

2.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service, and left ear hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim of service connection for hearing loss, his claim was received in March 2011.  Through the April 2011 notice letter, the Veteran was informed of the evidence necessary to substantiate his claim of service connection.  In that letter, the Veteran was also informed of how VA determines effective dates and disability ratings.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

Service treatment records are associated with the claims file. VA and private treatment records have been associated with the claims file as well.  To date, no further records outside the claims file have been identified by the Veteran.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination with respect to the nature and etiology of any hearing loss and tinnitus in May 2011.  Additionally, a VA medical opinion was rendered in April 2012.  The examination and medical opinion are adequate.  The examiners considered the evidence within the claims file and provided the information necessary to adjudicate the claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the hearing loss issue is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

A. Hearing Loss

With regards to the Veteran's right ear, he does not have hearing loss for VA purposes.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A review of the evidence of record reveals that the Veteran does not experience right ear hearing loss for VA purposes.  The Veteran underwent a VA examination in May 2011.  There, he underwent an audiogram, which showed pure tone thresholds, in decibels, as follows:



500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20
10
5
20
35

The May 2011 audiogram also revealed a speech recognition score of 98 percent as a result of the Maryland CNC test.  None of the pure tone thresholds was 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  Finally, the Veteran's speech recognition score was not less than 94 percent as a result of the Maryland CNC Test.  No other post-service pure tone threshold testing with respect to the Veteran's purported right ear hearing loss has been performed. 

The Board acknowledges the Veteran's assertions that he was exposed to noise during his active duty; however, in this instance, the existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.  Here, there is no competent medical evidence reflective of right ear hearing impairment as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim.  

With regard to left ear hearing loss, the Veteran does have left ear hearing loss for VA purposes.  See May 2011 VA Examination Report.  Further, the Veteran's DD Form 214 indicates that the Veteran's military occupational specialty (MOS) was aircraft mechanic.  Aircraft mechanics are credited with moderate probability of hazardous noise exposure.  See Veterans Benefits Administration Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Having determined that the Veteran has a left ear hearing loss disability and that he was exposed to noise in service, the relevant issue is whether there is a nexus between his left ear hearing loss and his exposure to noise in service.

In this instance, the Board concludes that a preponderance of the evidence is against a finding that left ear hearing loss is related to the Veteran's in-service noise exposure.

The Veteran underwent audiometric examinations in December 1961 at entrance, in August 1963, and in October 1965 at separation.  The Board notes that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units. For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses. 

The results are recorded as follows:

December 1961
500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
6000 Hertz
Left Ear
10 (25)
10 (20)
10 (20)
--
5 (10)
--

August 1963
500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
6000 Hertz
Left Ear
-10 (5)
-10 (0)
0 (10)
-5 (5)
0 (0)
0 (10)

October 1965
500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
6000 Hertz
Left Ear
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
0 (10)

The threshold for normal hearing is 0 to 20 decibels, and higher thresholds indicate some level of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  There is no evidence that any level of hearing loss found in any of the Veteran's in-service audiograms, other than at entrance, which indicates that the Veteran possessed some level of left ear hearing gloss prior to service.  The Veteran also denied any ear trouble at separation.  Thus, the Board cannot conclude that left ear hearing loss was incurred in service.  In addition, there is absolutely no evidence that left ear hearing loss manifested in the year following the Veteran's service.  Accordingly, presumptive service connection for left ear hearing loss is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

Regarding nexus, the Veteran was afforded a VA examination in May 2011.  There, the examiner concluded that it was not at least as likely as not that hearing loss was related to in-service noise exposure.  As rationale, the examiner highlighted the Veteran's normal in-service audiograms.  The examiner explained that permanent hearing loss would have been shown on the Veteran's audiograms, had the Veteran suffered any permanent hearing loss in service.  The examiner stated that given the Veteran's normal in-service audiograms, it was not likely that the Veteran suffered any permanent hearing loss in service.  In addition, the examiner pointed out that there were no significant threshold shifts shown during service, indicating that any hearing loss purported to have occurred during service would have been temporary as it resolved prior to in-service audiometric testing having been conducted.  The Board considers that opinion highly probative as the physician offered an explanation for the conclusion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Additionally, an April 2012 VA medical opinion was rendered.  The authoring clinician concluded that it was less likely than not that left ear hearing was the result of in-service noise exposure.  The clinician discussed the three audiograms from service and explained that there was no significant threshold shift shown throughout service.  The clinician explained that if the Veteran were to have suffered permanent hearing loss during service, such would have been shown in his in-service audiograms.  The clinician further stated that "[s]ince damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that there was not a permanent hearing loss or significant threshold shift." Given the clinician's clear opinion and supportive rationale, the Board considers this opinion highly probative.  See Caluza, 7 Vet. App. at 506.

Although the Veteran has asserted that he believes his left ear hearing loss is related to service, see Board Hearing Transcript; February 2012 Statement of Veteran, laypersons are only competent to speak to etiology in certain limited circumstances where nexus is obvious through merely lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, the Veteran is not competent to address whether his current left ear hearing loss is related to his period of active service.

As such, the preponderance of the evidence is against a finding that service connection is warranted for bilateral hearing loss.  The Veteran does not possess right ear hearing loss for VA purposes.  Left ear hearing loss was not shown in service nor did it manifest within a year of the Veteran's separation from service.  Additionally, the competent and probative evidence is against a finding that left ear hearing loss is related to service as the May 2011 VA examiner and the clinician who authored the April 2012 VA medical opinion concluded that left ear hearing loss was not related to service.  There is no competent evidence counter to those two probative nexus opinions.  Under the circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.

B. Tinnitus

The Veteran also seeks service connection for tinnitus as a result of noise exposure in service.  Service treatment records are silent for any complaints, diagnoses, or treatment related to tinnitus.  Post-service medical evidence concerning this issue consists solely of the May 2011 VA examination report and the April 2012 VA medical opinion.

Although the Veteran did not have a diagnosis of tinnitus, the Board finds that he was competent to attest to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Veteran's complaints of ringing in his ears are sufficient evidence to conclude that the Veteran experiences tinnitus.

With respect to the next requirement, that of in-service incurrence or aggravation of a disease or an injury, the Veteran's service treatment records are silent for any complaints of tinnitus, and there is no evidence of record that indicates the Veteran ever sought treatment for tinnitus after service.  Indeed, the first complaint of tinnitus, as shown by the medical evidence of record, was at the May 2011 VA examination.  Accordingly, the Board concludes that although there was exposure to hazardous noise in service, the competent evidence of record does not support a finding that his tinnitus was first manifested in service.

With respect to the final requirement, the record does not establish a relationship between the Veteran's tinnitus and his military service.  The May 2011 VA examiner concluded that it was not as least likely as not that tinnitus was the result of the Veteran's exposure to noise in service.  As rationale, the examiner explained that there is a high correlation between hearing loss, tinnitus, and noise exposure.  In turn, the examiner explained that normal hearing during service strongly indicated that the Veteran's current tinnitus, first reported decades after service, was not related to noise exposure in service as audiograms conducted during service showed normal hearing.  Given the examiner's clear opinion and supportive rationale, the Board considers this opinion highly probative.  See Caluza, 7 Vet. App. at 506.

In addition, a VA medical opinion was rendered in April 2012.  The clinician opined that it was less likely as not that the Veteran's tinnitus was caused by in-service noise exposure.  The clinician explained that the Veteran reported the onset of his tinnitus 10 to 15 years prior, several decades following service.  The clinician, like the May 2011 VA examiner, discussed the high correlation between hearing loss, tinnitus, and noise exposure.  The examiner explained that because there was no evidence of hearing loss in service nor was there evidence of a significant threshold shift in service, it was not likely that tinnitus was related to in-service noise exposure.  The clinician offered a cogent opinion, which is supported by a clear supporting rationale.  Thus, the Board considers the opinion highly probative.  See Caluza, 7 Vet. App. at 506.

By all accounts, the Veteran first notice his tinnitus anywhere from 10 to 25 years ago.  Indeed, at his hearing, the Veteran stated he first started noticing the tinnitus "[f]ifteen, 20, 25 years ago."  This would put it in the time frame from 1988 to 1998-at the earliest, 23 years after separation from service.  His representative then asked, "Okay, but it's your testimony that it originated somewhere between the time you were in the Air Force in 1961 to '65?"  He responded, "Yes."  To this extent, the Board does not find the Veteran's testimony credible.  Although the representative is certainly permitted to lead the Veteran when questioning (and did an admirable job in representing the Veteran at his hearing), the Veteran has stated on other occasions that the tinnitus started years after service.  

Inasmuch as the Veteran has attempted to establish a nexus through his own lay assertions, see Board Hearing Transcript; February 2012 Statement of Veteran, the Board finds that absent a manifestation of tinnitus in service, the etiology of his tinnitus falls outside the realm of common knowledge of a lay person.  As such, the Veteran's testimony is not competent evidence on the issue of causation.  Accordingly, without competent and credible evidence of a nexus between the Veteran's tinnitus and noise exposure in service, the Board finds the preponderance of the evidence is against the claim.

Therefore, taking all of the evidence into account, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus, first shown after active military service, was related to the in-service noise exposure. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


